Citation Nr: 0124619	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  94-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to March 
1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which, in pertinent part, 
denied a claim of entitlement to service connection for a 
right knee disorder.  The veteran submitted a timely 
substantive appeal. Thereafter, the claim was remanded in 
April 1997 and in January 1999.  The claim returns to the 
Board following additional development.  

The veteran requested a hearing before the Board, and the 
requested hearing was conducted in January 1997 by the 
undersigned Board member.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
chondromalacia on the left with patellar malalignment.

2.  The evidence reasonably supports a finding that, although 
the veteran's right knee disorder, diagnosed as 
chondromalacia, pre-existed his service, that disorder is now 
aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

Service connection for a right knee disorder, chondromalacia 
patella, as aggravated by a service-connected left knee 
disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a right knee disability for which 
he was treated prior to service was aggravated in service, 
and he contends that service connection should be granted on 
this basis.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection may also be granted 
for the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Pre-service medical records indicate that the veteran injured 
his right knee and had an operative arthroscopy, debridement 
of the posterior inferior pole of the patella, chondroplasty, 
and lateral release, in December 1988.  The operative report 
was noted at the time of the veteran's November 1993 
induction into service.  In March 1994, a Medical Board 
Evaluation found the veteran unfit for duty as a result of 
medical disorders including chondromalacia patella, right 
knee.  

The veteran acknowledged that he had a right knee disorder on 
his service induction.  However, his knees were asymptomatic 
until he sustained a fall in service.  On VA examination 
conducted in September 1994, the veteran's right knee was 
normal on radiologic examination, although the veteran had 
subjective complaints of right knee pain.  

At a Board hearing conducted in January 1997, the veteran 
testified that, initially, he did well in boot camp, with no 
knee pain.  However, after he injured his left knee during 
physical training, his right knee began to hurt also.  He 
testified that his left knee continued to hurt, causing 
increased stress on his right knee, which then would begin to 
hurt also. 

On VA examination conducted in January 1998, the veteran 
reported that, after a 1990 arthroscopic surgery and release 
on the right knee, he remained pain-free until he entered the 
military in 1993.  He complained of right knee pain.  There 
was no fluid or erythema on the right knee.  There was mild 
quadriceps atrophy bilaterally.  Range of motion of the right 
knee was from 0 degrees of extension to 135 degrees of 
extension.  His gait was independent with a mild limp.  The 
veteran was able to hop moderately well on the right foot.  
He was able to squat with moderate difficulty.  No 
abnormality of the right knee was disclosed on radiologic 
examination.  

On VA examination conducted in May 1999, the veteran had a 
left antalgic gait.  There was no swelling, redness, or 
effusion of the right knee.  There was a lateral parapatellar 
scar.  Range of motion of the right knee was from 0 degrees 
of extension to 130 degrees of flexion.  Motion was painful 
in the left knee but asymptomatic on the right.  There was no 
evidence of weakness.  Radiologic examination disclosed no 
bony abnormality.  The VA examiner provided an opinion that 
the veteran's chondromalacia of the right knee, which 
predated his service, was currently mild, although right knee 
pain was, at times, aggravated when pain in the left knee 
caused more use of the right knee, including increased stress 
on the right knee when walking.  

In an opinion dictated in May 2000, the May 1999 VA examiner 
noted that the veteran's left knee pain was aggravated by 
normal activities.  The left knee was more symptomatic than 
the right, and, as a result, "puts increased stress on the 
right knee, adding to the symptomatology there."

In Allen v. Brown, 7 Vet. App. 439, 448 (1993), the United 
States Court of Appeals for Veterans Claims defined 
aggravation of a non-service-connected disability by a 
service-connected disability as any additional impairment of 
earning capacity resulting from an already service-connected 
condition, and held that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

The veteran has been granted service connection for his left 
knee disability.  Therefore, in view of the foregoing 
evidence, the Board is of the opinion that secondary service 
connection for a right knee disorder is warranted.  VA 
medical opinion of record reflects that the symptomatology of 
the right knee disorder is increased by pain in the service-
connected left knee.  Service connection is, therefore, 
warranted, with entitlement to compensation for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Because the 
decision as to service connection is favorable to the 
veteran, the Board finds that there is no further duty to 
assist the veteran in developing his claim, including under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096; 38 C.F.R. § 3.310; 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


ORDER

Service connection for a right knee disorder, chondromalacia 
patella, which is aggravated by service-connected left knee 
disability, is granted.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeal

 

